 In theMatter of WAR EMERGENCY PIPELINES,INC.andINTERNATIONALUNIONOF OPERATING ENGINEERS,A. F. OF L.Case No. 9-R-1669.-Decided January 17, 19.45Messrs. John G. Quin, P. W. Hougittlin,andT. P. Thibodaux,ofCincinnati, Ohio, for the Company.Mr. H. C. Scheppel,of Carlyle, Ill., for the Operating Engineers.Mr. Lawrence L. Meskimnen,ofWhiting, Ind., andMr. William V.Flower,of Hamilton, "Ohio, for the Oil Workers.Miss Frances Lopinsky,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of OperatingEngineers, A. F. of L., herein called the Operating Engineers, alleg-ing that a question affecting commerce had arisen concerning the rep-resentation of employees of War Emergency Pipelines, Inc., Cincin-nati, Ohio, herein called the Company, the National Labor Relations-Board provided for an appropriate hearing upon -due notice beforeWilliam R. Cameron, Trial Examiner. Said hearing was held at Cin-cinnati, Ohio, on December 20, 1944.The Company, the OperatingEngineers, and Oil Workers International Union, CIO, herein calledthe Oil Workers, appeared and participated.All partieswere af-forded full opportunity to 'be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity to'file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWar Emergency Pipelines, Inc., a non-profit Delaware corporationwith its main office at Cincinnati, Ohio, operates two transcontinental-60 N. L.R. B, No. 23.118 WAR EMERGENCY PIPELINES, INC.119pipe lines, known respectively as "Big Inch" and "Little Big Inch,"as agent for Defense Supplies Corporation, a subsidiary of Recon-struction Finance Corporation, which in turn is wholly owned by theUnited States Government.These pipe lines which are owned inentirety by Defense Plant Corporation, another subsidiary of the Re-construction Finance Corporation, transport and deliver crude oiland petroleum products from Texas to the New York and Philadelphiarefining areas."Big Inch" holds approximately 3,800,000 barrels ofcrude oil, valued in excess of $5,000,000, and "Little Big Inch" holdsapproximately 3,000,000 barrels of petroleum products, valued in ex-cess of $4,700,000.Delivery of oil and petroleum products at the east-ern terminals for the month of November 1944, averaged about 510,000barrels per day.The Company, as agent for Defense Supplies Corporation, subjectto reservations on the part of its principal, has full supervision, includ-ing authority to hire and discharge, over all labor required to operateand maintain the said pipe lines, and fixes its own labor relationspolicy.Although it is reimbursed by Defense Supplies Corporationfor all items of expense, it pays its employees from a bank accountmaintained in its own name, and keeps social security records and car-ries workmen's compensation insurance for said employees.The con-tract between the Company and Defense Supplies Corporation specifi-cally provides that persons employed by the Company shall be con-sidered employees of the Company and not of the Defense SuppliesCorporation.The Company admits that it is engaged in commerce and that it isan employer within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion of Operating Engineers,affiliatedwith theAmerican Federation of Labor, is a labor organization admitting tomembershipemployees of the Company.Oil Workers International Union,affiliatedwiththe Congress of In-dustrial Organizations is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the OperatingEngineers as the exclusive bargaining representative of the employeesin its Fourth Division until the Operating Engineers has been certifiedby the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Operating Engineers and the Oil Workers each 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresents a substantial number of employees in the unit hereinafterfound appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act. -IV.THE APPROPRIATE 'UNITSubject to the contention of the Company`,-and the Operating En-gineers that the appropriate unit for representation of the Com-pany's employees is system-wide,, the parties agree that the unitconsistsof employees of the Company's Fourth Division, excludingclericalemployees, the warehousemen, telegraph dispatchers,2 mastermechanic, division electrical foreman, pipe line gang foremen, assist-ant pipe line gang foremen, electrical foremen, chief station engi-neers and other supervisory employees.Dispute exists in regard tothe assistant master mechanic and the pipe line welder foreman, whomthe Company and the Operating Engineers seek to exclude, and theOil Workers to include.At the hearing the Company, while not seriously contesting theappropriateness of a unit limited to the employees of the Company'sDivision Four, reiterated the position which it has taken in previouscases,3 that the appropriate unit is system-wide. In previous casesinvolving this Company, the Board has stated that the system-wideunit is the optimum one, but that until a labor organization is in aposition to represent the employees of the Company in such a unit,divisional units are appropriate for purposes of collective bargaining.It does not appear that any one labor organization is yet in a posi-tion to represent all operating and maintenance employees of theCompany.4We find, therefore, that operating and maintenance em-ployees in the Company's Fourth Division constitute a separate appro-priate unit.'The Field Examiner reported that the Operating Engineers subihitted°59-application-for-membership cards, 56 of which bore signatures of persons listed on the Company'spay roll of November 15, 1944, which contained the names of 128 employees in the appro-priate unit;and that the cards were dated March through November 1944.The Oil Workers submitted 39 application-for-membership cards, all of which boresignatures of persons listed on the aforesaid pay roll.The cards were dated Augustthrough November 1944.2 The telegraph dispatcher in the Fourth Division performs considerable clerical work,3 56 N. L. R. B. 64,involving the Company's Sixth Division,58 N. L R. B 798,involvingthe Third Division;59 N. L. it. B. 449,involving the First and Second Division, and60 N. L. it. B. 69, involving the Fifth Division.a The Oil Workers has been certified as the collective bargaining representative ofemployees in the Sixth and Third Divisions.Elections were conducted December 20 and21, 1944,in the First and Second Divisions,the Oil Workers and the Operating Engi-neers appearing on the ballot.The Oil Workers won the election in the First Divisionbut the results of the election in the Second Division will have to be determined by arun-off election.An election to determine whether or not employees in the Fifth Divi-sion desire to be represented by the Oil Workers has been directed but has not been held. WAR EMERGENCY PIPELINES,INC.121Assistant master mechanic:The master mechanic is responsible forthe installation and maintenance of the mechanicalequipment in adivision.In- the absence of -the master mechanic, or in the eventrepairsand maintenance are required simultaneously at two locationsin the pipe line, the assistant master mechanic is in complete chargeof a group of men. About half of the time of the assistant mastermechanic in the Fourth Division is so spent.At such times he hassupervisory authority, including power to hire and discharge,similarto that of the master mechanic whom theparties agreeto exclude.Accordingly, we shall exclude the assistant master mechanic fromthe appropriate unit.5Pipe line welder f oreman:The Company employs one pipe linewelder foreman who at present does all of the welding which is neces-sary to be done and also occasionally is sent out with a small gang todo mechanical maintenance work on the pipe line. Although the Com-pany stated that on the latter occasions he has authority to hire anddischarge the workmen under him, it does not appear that he has everexercised that authority.It'appears that the classification of pipeline welder foreman was adopted by the Company at a time when itplanned to have more welders on the pipe line than its present opera-tion requires.Should the need for additional welders arise, theseemployees will take on supervisory functions.However, until thattime, we areof opinion that the Company's pipe line welderforemenare not supervisory employees."We shall, therefore, include the pipeline welder foreman of the Fourth Division in the unit.We find that all operating and maintenance employees of the Com-pany's Fourth Division, including the pipe line welder foreman, butexcluding clerical employees, the warehouseman, telegraph dispatcher,master mechanic, assistant master mechanic, division electrical fore-men, pipe line gang foreman, assistant pipe line gang foremen, chiefstation engineers, and all other supervisory employees with authorityto hire, promote, discharge, discipline or otherwise effect changes inthe status of employees or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which-has arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election°This employee differs from the assistant master mechanic in the Third Division, whomthe Board included in the unit, in that the latter infrequently exercised supervisoryauthority,whereas the employee here involved regularly exercises such authority.°SeeMatter of War Emergency Pipelines,Inc.,footnote 3,supra. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein, subject to the limitations and additions set forth in theDirection.The Company employs at present one laborer, two carpenters andthree electricians who are designated "station construction" employees.The Company contends that these are temporary employees and shouldnot be allowed to participate in the election.The Oil Workers con-tends that they should be eligible to vote.The Operating Engineerstook no definite position as to these employees, stating that permanentemployees should be declared eligible and temporary employees shouldnot.The "station construction" employees were hired on a temporary,basis to complete certain construction work which was not completedat the time the Company began operation of the pipe lines. The workwill probably be completed within 60 days from the date of the hear-ing herein. "Station construction" employees will then be releasedand the probability that they will be rehired by the Company is re-mote.Under the circumstances, we are of the opinion that "stationconstruction" employees do not have interests sufficiently in commonwith employees in the appropriate unit to warrant their participa-tion in the election.We hereby declare them ineligible to vote.The parties specifically requested that the election be conducted..manually rather than by mailed ballot.Division Four of the pipelines extends.for a distance of approximately 300 miles across southernIndiana and Ohio. Employees are scattered all along the line in smallgroups, which are divided into three groups which work shifts.Topoll all employees in the division manually may be a difficult task.The Regional Director, being on the scene, is best qualified to weighthe difficulties against the objections of the parties.Therefore, weshall make no ruling upon the matter but, in accordance with our cus-tomary practice, the Regional Director may conduct the balloting,in whole or in part, by mail if such procedure is deemed by him to beexpedient.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with War Emer-gency Pipelines, Inc., Cincinnati, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in this WAR EMERGENCY PIPELINES, INC.123matter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees -who didSnotwork during- the said pay-roll period because they were ill oron vacation or temporarily laid off, and-including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election to determine whether they desireto be represented by International Union of Operating Engineers,A. F. of L., or by Oil Workers International Union, C. I. 0., for thepurposes of collective bargaining, or by neither.